Citation Nr: 0100251	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-16 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1. Entitlement to an increased original evaluation for 
sacroiliitis with chronic low back and hip pain, currently 
evaluated as 10 percent disabling.

2. Entitlement to a compensable disability rating for right 
knee patella femoral pain syndrome.


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1996 to November 
1997.

This case comes before the Board of Veterans' 
Appeals (the Board) on appeal from a December 1997 
rating decision of the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board notes that the veteran has raised a claim for 
entitlement to service connection for a psychiatric disorder, 
as secondary to his service connected back and knee 
disabilities.  He has also raised a claim for entitlement to 
total disability based on individual unemployability.  These 
matters are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's low back disorder is manifested by 
complaints of pain with positive straight leg raise on right, 
negative on left and no more than slight loss of motion.  His 
right hip is shown to be moderately painful to passive 
internal and external rotation, and range of motion was 
preserved.    

2.  The veteran's right knee disorder is manifested by 
complaints of pain, full range of motion, no crepitus, no 
subluxation, not instability and no tenderness.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a low back disability, characterized as sacroiliitis with 
chronic low back and hip pain, are not met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 
4.71(a), Diagnostic Codes 5292, 5295, 5251, 5252, 5153. 
(2000).

2.  The criteria for a compensable disability rating for 
right knee patella femoral pain syndrome are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261, 
5262 (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that the veteran injured his 
right knee in October 1995 in a fall and was treated for a 
knee abrasion.  He continued with treatment for right knee 
problems as noted in November 1996, when he was assessed with 
patellofemoral joint syndrome.  He was seen for back problems 
in February 1997, which was said to be four months in 
duration and was assessed with sacroiliitis.  He was 
repeatedly treated for back problems, including right hip and 
lumbosacral pain documented in July 1997 and continuing 
through December 1997.

VA treatment records reveal that the veteran was treated for 
complaints of back, hip and right knee pain in 1998.  A 
January 1998 treatment record gave a history of back and hip 
injury inservice, with no mention of knee problems.  He 
complained of a constant low back pain, with right leg and 
hip pain that is sharp.  He gave a history of being told he 
had a bulge in the L4-L5 area, although there was no 
documentation of an examination or X-rays.  He was noted to 
be awaiting a pending compensation and pension examination.  
Objective findings noted the veteran to have no apparent 
difficulty ambulating.  On examination he had normal patellar 
and Achilles reflexes and negative straight leg raise 
bilaterally.  There was no tenderness on palpation of the 
lower back.  He did have difficulty on range of motion, and 
had difficulty bending over and touching his toes.  He could 
go about 3/4 of the way to the floor.  The assessment was low 
back pain.  

A February 1998 treatment record noted a history of low back 
pain, chronic, since 1996 and hip pain since the service.  He 
was noted to have right leg pain sharp in nature.  Another 
February 1998 treatment record noted the history of the 
veteran hurting his back in 1996, with medications and 
physical therapy not helping to relieve pain.  On 
examination, he had a tender lumbosacral spine, with 
decreased range of motion and guarding.  He had give away 
weakness of the right quads, hamstrings and foot 
dorsiflexion.  His knee and ankle jerks were 2+.  He was 
assessed with chronic low back pain.  

A March 1998 MRI diagnosed a mild abnormality, reported as a 
minor bilateral articular facet prolieration.  Otherwise 
there were no disc bulges or posterior bone spurring.  A May 
1998 treatment record addressed complaints that included 
back, hip and knee pain.  He also had a pilonidal cyst.  He 
was noted to walk a mile a day.  He was described as having 
severe pain on flexion and extension of the right hip and 
also pain on flexing and extending the right knee.  The 
assessment included degenerative joint disease of the back 
and hip.  A June 1998 orthopedic consult noted complaints of 
low back pain, right hip pain and right knee pain, with 
complaints of "popping" in both the hip and knee especially 
when using stairs.  On examination the right knee was shown 
to have a full range of motion, no crepitus, no Lachman's, 
negative anterior and posterior post drawer signs and no 
tenderness.  The hip was shown to be moderately painful to 
passive internal and external rotation, range of motion was 
preserved.  He had positive straight leg raise on right, 
negative on left.  X-rays of the lumbar spine and right knee 
were normal.  The assessment was that he had questionable 
muscle spasm in hip and questionable disc pathology.  

Additional treatment records from 1998 which were submitted 
in November 1999 did not shed much light on his back, hip and 
knee complaints, other than revealing that he was repeatedly 
a no-show for conditioning and strengthening for his back, 
right hip and right knee complaints, in July 1998, August 
1998 and that in September 1998, there was no contact from 
him regarding rescheduling.  A December 1998 treatment record 
noted the veteran was feeling better and that Naprosyn helped 
his joint pain, but otherwise addressed other medical 
concerns.

Analysis-Pertinent Laws and Regulations

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, ___ (Nov. 9, 2000) (to be codified as amended at 
38 U.S.C. § 5107).  In addition, the duty to assist itself 
was amplified and more specifically defined by statute.  See 
VCAA, § 3(a) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A).  Reviewing the record the Board finds that even 
under the new criteria, the duty to assist was satisfied in 
the present case.  All treatment records identified by the 
veteran have been obtained and associated with the claims 
file, and the veteran has been provided with adequate 
opportunity to attend VA examinations, which he failed to 
attend although notice was sent to his latest address of 
record.  See 38 C.F.R. § 3.655.  Accordingly, the Board 
concludes that remanding the claim for additional development 
under the new statute is not necessary, and reviewing the 
claim without remanding it is not prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluation shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  It is noteworthy 
that the pyramiding of the same disability under various 
diagnoses is to be avoided. 38 C.F.R. § 4.14.  

However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury, which would 
permit rating under several diagnostic codes. The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6 (2000).  

The Board observes that the veteran failed to appear for a VA 
examination, including an orthopedic evaluation, which could 
have been determinative in this matter.  VA regulations 
provide that when a claimant fails to report for a scheduled 
medical examination in conjunction with an original 
compensation claim without good cause the determination shall 
be made based upon the evidence of record.  See 38 C.F.R. § 
3.655 (2000).  In this instance, examinations were initially 
scheduled in June 1998, but notification was sent to the 
wrong address.  The correct address was verified, the 
examination was rescheduled for August and notification was 
sent again to the corrected address, which was shown to be 
the last known address prior to August 1998.  Subsequently, 
the veteran failed to attend the VA examination scheduled for 
August 11, 1998 and August 12, 1998.  Attempts to contact the 
veteran via certified mail and by telephone were 
unsuccessful.  The veteran was notified of the potential 
consequences concerning his failure to attend the VA 
examination in the June 1999 statement of the case and the 
March 2000 supplemental statement of the case, but did not 
submit any correspondence that could be construed as 
indicating a willingness to report for a VA physical 
examination .  The VA has a duty to assist the veteran, not a 
duty to prove his claim while the veteran remains passive.  
See  Wamhoff v. Brown, 8 Vet. App. 517 (1996).  The Board 
therefore will evaluate this claim on the evidence available.

 Low Back and Hip

The veteran's sacroiliitis with low back pain and hip pain is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5295.  Diagnostic Code 5295 provides that a 10 percent 
evaluation is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  His back pathology is not shown to 
produce symptoms more closely resembling those matching the 
criteria for a 20 percent evaluation.

The evidence of record shows that the veteran's limitation of 
motion is no more than slight:  The most recent treatment 
record addressing range of motion of the lumbar spine showed 
difficulty on range of motion in bending over and touching 
his toes, he could go about 3/4 of the way to the floor.  This 
would not equate to more than slight limitation of motion and 
no more than a 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

The available medical evidence also fails to show objective 
evidence of ankylosis, arthritis, fracture, or intervertebral 
disc syndrome therefore the corresponding Diagnostic Codes 
addressing these particular conditions are not for 
application in this case.  

Because the veteran's lumbar spine condition has been 
determined to include involvement of the right hip, the Board 
must also consider whether a separate evaluation for the hip 
is appropriate, in accordance with Esteban, supra.  Under the 
Diagnostic Codes pertaining to a hip impairment, limitation 
of extension of motion of the thigh to 5 degrees will be 
evaluated as 10 percent disabling.  Diagnostic Code 5251.

A 20 percent evaluation may be assigned for limitation of 
flexion of the thigh to 30 degrees.  When limited to 45 
degrees, a 10 percent evaluation is assignable. Diagnostic 
Code 5252.

Limitation of abduction motion of the thigh beyond 10 degrees 
will be evaluated as 20 percent disabling, while limitation 
of abduction motion of the thigh where one cannot cross legs 
will be evaluated as 10 percent disabling.  Limitation of 
rotation motion of the thigh where one cannot toe-out more 
than 15 degrees in the affected leg will be evaluated as 10 
percent disabling. Diagnostic Code 5253. 

In the June 1998 orthopedic consultation, the hip was shown 
to be moderately painful to passive internal and external 
rotation, although range of motion was preserved.  Subjective 
complaints included the hip "popping."  This consultation, 
which assessed questionable muscle spasm of the hip, did not 
state at what point motion became painful.  Other treatment 
records available also described complaints of right hip 
pain, described as "severe" on motion in a May 1998 
treatment record.  Again it is noted that the veteran failed 
to attend a VA examination which would have further clarified 
the true extent of the right hip impairment.  Thus the 
available evidence reveals the most recent findings of the 
hip to have normal range of motion with some pain on passive 
and external rotation.  These findings do not indicate 
whether there is a loss of motion to a compensable extent 
however.  It can not be ascertained from the available 
evidence that a measurable loss of hip function exists.  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  Thus 
the available evidence does not show entitlement to a 
separate compensable evaluation for the lumbar spine related 
hip impairment.

The Board has considered all of the applicable evidence 
relating to the veteran's back disability with right hip 
involvement, and has considered all applicable Diagnostic 
Codes, and the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, 
the holding in DeLuca v Brown, 6 Vet. App. 321 (1993), Hicks 
v. Brown, 8 Vet. App. 417 (1995).  Based upon that review, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim, and that a rating in excess of 
10 percent is not warranted for the veteran's low back 
disorder, nor is a separate rating warranted based upon 
limitation of motion of the right hip.

Right Knee

The veteran's right knee patellofemoral pain syndrome has 
been evaluated as noncompensable by the RO under Diagnostic 
Code 5262.  This Code provides for a 10 percent evaluation 
for slight knee or ankle disability.  However a review of the 
evidence shows no evidence of malunion or nonunion of the 
tibia and fibula.  The most recent available evidence 
concerning the right knee, the June 1998 orthopedic consult 
revealed no objective findings of malunion or nonunion of the 
tibia and fibula, nor did it reveal any other objective 
evidence of a right knee disability.  Thus, Diagnostic Code 
5262 for impairment of the tibia and fibula is not for 
application in this case.  Even if it were, in every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met. 38 C.F.R. § 4.31.

Regarding other Diagnostic Codes which might be applicable in 
this case, the Board notes that in this same June 1998 
orthopedic evaluation showed a full range of motion; thus the 
evidence does not show entitlement to a compensable 
evaluation under the Diagnostic Codes 5260 and 5261, which 
address limitation of motion and provide compensable 
evaluations for flexion limited to 45 degrees and extension 
limited to 10 degrees respectively.  The available evidence 
does not show that pain, weakness and incoordination have an 
adverse affect on function, including range of motion, and a 
VA examination which might have clarified this further was 
not attended by the veteran.  The only evidence of any right 
knee disorder in this June 1998 orthopedic evaluation and 
other post service medical evidence are complaints from the 
veteran.  Thus even with consideration of 38 C.F.R. § 4.40 
and 4.45, a compensable evaluation is not shown.  Likewise, 
the available evidence does not show the veteran's right knee 
disability to even equal a slight recurrent subluxation or 
lateral instability, which would warrant a minimal 
compensable evaluation under DC 5257.  The available evidence 
also fails to show objective evidence of arthritis, 
ankylosis, dislocated or removed cartilage, or genu 
recurvatum, therefore the corresponding Diagnostic Codes 
addressing these particular conditions are not for 
application in this case.  

The Board has considered all of the applicable evidence 
relating to the veteran's right knee disability, and has 
considered all applicable Diagnostic Codes, and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, the holding in 
DeLuca v Brown, 6 Vet. App. 321 (1993), Hicks v. Brown, 8 
Vet. App. 417 (1995).  Based upon that review, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim, and that a compensable rating is not 
warranted for the veteran's right knee disorder.


ORDER

Entitlement to an evaluation greater than 10 percent for the 
service-connected sacroiliitis with chronic low back and hip 
pain, is denied. 

Entitlement to a compensable disability rating for right knee 
patella femoral pain syndrome is denied.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

